







CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.











PLEDGE OF SHARES:


Total Amyris BioSolutions B.V.


having its official seat in Amsterdam, the Netherlands.


Deed dated 2 December 2013






























































Contents:


-    certified copy of the deed of pledge of shares in the capital of Total
Amyris BioSolutions
B.V.


by:    Amyris, Inc.


to:    Total Energies Nouvelles Activites USA


executed on 2 December 2013 before B.J. Kuck, civil law notary in Amsterdam, the
Netherlands.


--------------------------------------------------------------------------------

1


BJK/PS/L-201990



























DEED OF PLEDGE OF SHARES
(Total Amyris BioSolutions B.V.)
This second day of December two thousand thirteen, there appeared before me,
[*], civil law notary in Amsterdam, the Netherlands:     
[*], with office address at [*], born in [*],     
in this respect acting as attorney-in-fact of:     
(1)
Amyris, Inc., a corporation incorporated under the laws of the State of
Delaware, United States of America, having its office at 5885 Hollis Street,
Suite 100, Emeryville, CA 94608, United States of America, registered with the
Secretary of State of Delaware, United States of America, under number 4768633
(the “Grantor”);     

(2)
Total Energies Nouvelles Activités USA, a company incorporated under the laws of
France (société par actions simplifiée), having its official seat (siège social)
at 24 Cours Michelet, 92800 Puteaux, France, registered with the French
Commercial Register (Registre du Commerce et des Sociétés, Greffe du Tribunal de
Commerce de Nanterre) under number 505 028 118 (the “Secured Party”); and     

(3)
Total Amyris BioSolutions B.V., a private company with limited liability
incorporated under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid), having its official seat (statutaire zetel) in
Amsterdam, the Netherlands, and its office at Claude Debussylaan 24, 1082 MD
Amsterdam, the Netherlands, registered with the Dutch Trade Register of the
Chambers of Commerce under number 59337494 (the “Company”),     

(the Grantor and the Secured Party jointly the “Parties” and each a
“Party”).     
The aforementioned proxies appear from three written powers of attorney, copies
of which have been attached to this deed (Annexes).     
The person appearing declared the following:     


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

2



Preliminary statements:     
(A)
The Grantor owns (a) the voting share A (the “Class A Share”) of the Company and
(b) all of the preference shares (the “Preferred Shares”) of the Company, which
preference shares do not have voting rights in the general meeting of the
Company. The Class A Share has been acquired by the Grantor, by participation in
the capital of the Company at incorporation, pursuant to a deed executed before
B.J. Kuck, civil law notary (the “Notary”), in Amsterdam, the Netherlands, on
the twenty-ninth day of November two thousand thirteen, and the Preferred Shares
have been acquired by the Grantor, by participation in the capital of the
Company after incorporation, pursuant to a deed executed before the Notary in
Amsterdam, the Netherlands, on the second day of December two thousand
thirteen.     

(B)
The Grantor is indebted to the Secured Party pursuant to the Securities Purchase
Agreement dated on the thirtieth day of July two thousand twelve (the “Purchase
Agreement”), between the Grantor and the Secured Party under which the Grantor
has issued and may issue on the dates specified therein convertible promissory
notes (collectively, the “Convertible Notes” and each, a “Convertible Note”) to
the Secured Party. Pursuant to the terms of the Purchase Agreement, the Secured
Party may extend additional credit to the Grantor. The Grantor’s obligations
under the Purchase Agreement are secured by the Grantor’s intellectual property
and related assets pursuant to the “Intellectual Property Security Agreement”
dated on the twenty-sixth day of April two thousand thirteen (the “Security
Agreement”), made by the Grantor in favor of the Secured Party. The Secured
Party has agreed to release its lien under the Security Agreement when the
Secured Party and the Grantor have entered into final documentation regarding
the establishment of the Company, which includes this deed and the rights
granted hereunder, and such documentation has become effective.     

(C)
The Grantor is further indebted to the Secured Party pursuant to the Class A
Secured Promissory Note dated as of the date hereof (the “Class A Note”), made
by the Grantor in favor of the Secured Party in the original principal amount of
fifty thousand euro (EUR 50,000), the proceeds of which were used by the Grantor
to acquire the Class A Share.

(D)
The Grantor has granted an option (the “Purchase Option”) to the Secured Party
to purchase all of the Grantor’s rights, title and interests in and to the Class
A Share and the Preferred Shares pursuant to the articles of association of the
Company (the “Articles of Association”). The Secured Party has a right of first
offer (the “Right of First Offer”) to purchase the Class A Share and the
Preferred Shares in certain circumstances pursuant to the Articles of
Association.

(E)
To facilitate the exercise of the Purchase Option, the Grantor will transfer the
Class A Share and the Preferred Shares, subject to the Lien granted pursuant to
this deed, by a deed (the “Transfer Deed”) to be executed on the date hereof
before the Notary to Stichting Total Amyris BioSolutions, a foundation
incorporated under the laws of the Netherlands (stichting), having its official
seat (statutaire zetel) in Amsterdam, the Netherlands, and its office at Claude








A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

3

Debussylaan 24, 1082 MD Amsterdam, the Netherlands, registered with the Dutch
Trade Register of the Chambers of Commerce under number 59329483, as escrow
agent (in such capacity, the “Escrow Agent”) pursuant and subject to the Escrow
Agreement dated as of the date hereof (the “Escrow Agreement”), among the
Grantor, the Secured Party and the Escrow Agent.     
(F)
To secure its obligations under the Purchase Option and the Right of First
Offer, obtain the proceeds of the Class A Note, consummate the establishment of
the Company, obtain the release of the collateral under the Security Agreement
and obtain future additional credit under the Purchase Agreement, the Grantor
desires to grant to the Secured Party a security interest in and lien on all of
its rights, title and interests in and to the Class A Share and the Preferred
Shares and other Collateral (as defined hereinafter) to secure the Secured
Obligations (as defined hereinafter) pursuant to the terms of this deed.     

Agreement:     
In consideration of the foregoing and the mutual agreements contained in this
deed, the receipt and sufficiency of which are acknowledged, the Parties hereby
agree as follows:     
1
Interpretation     

This deed is to be interpreted in accordance with the rules of construction set
forth below. Capitalized terms used in this deed and not otherwise defined have
the meanings set forth for such terms in article 1.1. All annexes, schedules and
exhibits to this deed are deemed to be a part of this deed.     
1.1
Definitions     

Terms defined in the UCC that are not otherwise defined in this deed are used
herein as defined in the UCC. As used in this deed, the plural includes the
singular and the singular includes the plural. As used in this deed, the
following terms have the following meanings:     
“Articles of Association” has the meaning set forth for such term in the
preliminary statements.     
“Class A Note” has the meaning set forth for such term in the preliminary
statements.     
“Class A Share” has the meaning set forth for such term in the preliminary
statements.     
“Collateral” has the meaning set forth for such term in article 2.1.     
“Convertible Note” and “Convertible Note” ” has the meaning set forth for such
term in the preliminary statements.     
“Dividends” means (a) dividends and distributions of any kind and any other sum
received or receivable in respect of that Pledged Interest, (b) rights, shares,
money or other assets accruing or offered by way of redemption, bonus, option or
otherwise in respect of that Pledged Interest, (c) allotments, offers and rights
accruing or offered in respect of that Pledged Interest and (d) other rights and
assets attaching to, deriving from or exercisable by virtue of the ownership of,
that Pledged Interest, other than voting rights.     
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

4

ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity
interest.     
“Escrow Agent” has the meaning set forth for such term in the preliminary
statements.     
“Escrow Agreement” has the meaning set forth for such term in the preliminary
statements.     
“Event of Default” means either or both (i) any event or circumstance
constituting an Event of Default under, and as defined in, the Convertible
Notes, or (ii) following the occurrence of an Event of Default under, and as
defined in, the Convertible Notes, the Grantor fails or neglects to perform,
keep or observe any of its covenants in any manner that impairs, limits
restricts, prevents, or otherwise adversely affects Lender’s, as defined in the
Convertible Notes, ability to exercise its Purchase Option or Right of First
Offer rights, both as defined in the Articles of Association, under article 9 of
the Articles of Association, or its purchase rights under an Amyris Change of
Control under, and as defined in, section 8.03 of the Shareholders
Agreement.     
“Indemnitee” has the meaning set forth for such term in article 2.11.     
“Insolvency Proceeding” means any Event of Default described in article 5(vii)
or 5(viii) of the Convertible Notes.     
“Lien” means any security interest, pledge, mortgage, encumbrance, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof). For the avoidance of
doubt, “Lien” shall not include any transfer restrictions imposed under
securities laws, or any options, transfer restrictions or purpose limitations
pursuant to the Transaction Documents or the Organizational Documents.     
“Notary” has the meaning set forth for such term in the preliminary
statements.     
“Organizational Documents” has the meaning set forth for such term in article
2.1(c).     
“Parent” has the meaning set forth for such term in the definition of the term
“subsidiary”.     
“Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, firm, governmental entity or other enterprise, association,
organization or entity.     
“Pledged Interests” has the meaning set forth for such term in article
2.1(a).     
“Preferred Shares” has the meaning set forth for such term in the preliminary
statements.     
“Preferred Shares Option Price” has the meaning set forth for such term in the
Articles of Association.     
“Purchase Agreement” has the meaning set forth for such term in the preliminary
statements.     
“Purchase Option” has the meaning set forth for such term in the preliminary
statements.     
“Right of First Offer” has the meaning set forth for such term in the
preliminary statements.     
“Secured Obligations” means:     



A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

5





(a)
all amounts, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the Grantor to the Secured Party
pursuant to the terms of the Purchase Agreement or the Convertible Notes;     

(b)
all losses or damages, direct or indirect, contingent or absolute, of every type
or description, and at any time existing, including liquidated damages, suffered
by the Secured Party as a result of the Grantor’s breach of any of its
obligations with respect to the Purchase Option or the Right of First Offer;
     

(c)
all amounts, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the Grantor to the Secured Party
pursuant to the terms of the Class A Note; and     

(d)
any amounts owing by the Grantor to the Secured Party under the indemnification
provisions of the Escrow Agreement.     

in each case including any amounts incurred or arising during the pendency of
any bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under section 362(a) of the United States Bankruptcy Code.     
“Security Agreement” has the meaning set forth for such term in the preliminary
statements.     
“Shareholders Agreement” means the “Shareholders’ Agreement” dated as of the
date hereof, by and among the Grantor, the Secured Party and the Company.     
“Subsidiary” of any Person (the “parent”) means and includes any other Person in
which the parent directly or indirectly through one or more Persons holds more
than fifty per cent. (50%) of the Equity Interests of such other Person. Unless
otherwise expressly provided, all references to “Subsidiary” herein mean a
Subsidiary of the Grantor.     
“Termination Date” means the earlier of (a) the first date that (i) the Secured
Obligations (other than indemnification obligations) have been indefeasibly
repaid in full or are otherwise cancelled and extinguished pursuant to, as
applicable, the Convertible Notes, the Class A Note and the Organizational
Documents, (ii) the Secured Party has no further commitment to provide financing
to the Grantor under the Purchase Agreement, and (iii) the Purchase Option and
the Right of First Offer have expired, been exercised or terminated and (b) the
date the Final Shareholders’ Agreement (as defined in the Shareholders
Agreement) is executed and delivered.     
“Transaction Documents” means this deed, the Purchase Agreement, the Convertible
Notes, the Class A Note, the Shareholders Agreement and all other agreements,
instruments, certificates or other documents now or hereafter executed or
delivered to, or in favor of, the Secured Party in connection therewith or the
transactions contemplated thereby.     
“Transfer Deed” has the meaning set forth for such term in the preliminary
statements.     
“UCC” means the Uniform Commercial Code of the State of New York or of any other
jurisdiction the laws of which are required as a result thereof to be applied in
connection with the attachment, perfection or priority of, or remedies with
respect to, the Secured Party’s security interest in any Collateral.     

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

6



“Valuation Advisor” has the meaning set forth for such term in the Articles of
Association.     
1.2
Use of certain terms     

As used in this deed, “include,” “includes” and “including” have the inclusive
meaning of “including without limitation.” All pronouns and any variations
thereof refer to masculine, feminine, neuter, singular or plural as the identity
of the Person or Persons may require.     
1.3
Headings and references     

Article and other headings are for reference only, and do not affect the
interpretation or meaning of any provision of this deed. Unless otherwise
provided, references to articles, sections, clauses, annexes, schedules and
exhibits refer to articles, sections, clauses, annexes, schedules and exhibits
of this deed. The words “hereof,” “herein,” “hereby,” “hereunder” and other
similar terms of this deed refer to this deed as a whole and not exclusively to
any particular provision of this deed. Unless otherwise expressly indicated in
this deed, the words “above” and “below,” when following a reference to a clause
of any agreement, instrument or other document, refer to a clause within the
same article of such agreement, instrument or document. References in this deed
to this deed, any other agreement, instrument or document are deemed to (a)
refer to this deed, such other agreement, instrument or document, as the case
may be, as the same may be amended, restated, supplemented or otherwise modified
from time to time under the provisions hereof or thereof, unless expressly
stated otherwise or unless such amendment, restatement, supplement or
modification is not permitted by the terms of this deed and (b) include all
schedules, exhibits and appendices thereto. References in this deed to any law,
rule, statute or regulation are deemed to refer to such law, rule, statute or
regulation as it may be amended, supplemented or otherwise modified from time to
time, and any successor law, rule, statute or regulation, in each case as in
effect at the time any such reference is operative. Any reference to a Person
includes the successors, assigns, participants and transferees of such Person,
but such reference will not increase, decrease or otherwise modify in any way
the provisions in this deed or any other agreement, instrument or document
governing the assignment of rights and obligations under or the binding effect
of any provision of this deed or any other agreement, instrument or
document.     
2
Security interest     

2.1
Grant of security interest     

As security for the prompt and complete payment when due of all of the Secured
Obligations, the Grantor hereby grants to the Secured Party a security interest
in all of its right, title and interest in, to and under all of the following
property, whether now existing or hereafter from time to time acquired and
wherever located (collectively, the “Collateral”):     
(a)
all investment property and general intangibles consisting of the Class A Share,
the Preferred Shares and any other ownership, equity or other similar interests
in the capital of the Company (collectively, the “Pledged Interests”);     

(b)
all certificates, instruments, writings and securities evidencing the Pledged
Interests;     


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

7





(c)
all options or other rights to acquire any Pledged Interests under the Articles
of Association and the Shareholders Agreement (collectively, the “Organizational
Documents”);     

(d)
all Dividends and other property or proceeds from time to time received,
receivable or otherwise distributed from or by the Company in respect of or in
exchange for any or all of the Pledged Interests;     

(e)
all general intangibles consisting of rights of a Shareholder (as defined in the
Articles of Association) under the Organizational Documents, including rights to
payment, damages, liquidated damages and enforcement in connection
therewith;     

(f)
all general intangibles consisting of contract rights under the Escrow Agreement
and the Transfer Deed to obtain the release of the Pledged Interests or any
Dividends, including all reversionary rights to the Pledged Interests and rights
to damages and enforcement in connection therewith;     

(g)
to the extent a Lien may be granted thereon under applicable law, all books,
records and other written, electronic or other documentation in whatever form
maintained now or hereafter by or for the Grantor in connection with, and
relating to, the ownership of, or evidencing or containing information relating
to, the foregoing; and     

(h)
all proceeds, supporting obligations and products of any of the foregoing and
all collateral security and guarantees given by any Person with respect to any
of the foregoing.     

2.2
Collateral descriptions inclusive     

The inclusion of any item or type of property in any clauses in article 2.1 or
in any of the defined terms used therein does not imply the exclusion of such
item or type of property from any of the other clauses of article 2.1 or any of
the definitions used therein.     
2.3
No assumption of liability     

The security interest hereunder is granted as security only and does not subject
the Secured Party to any obligation or liability of the Grantor with respect to
or arising out of any of the Collateral or in any way alters or modifies such
obligations or liabilities. The Grantor remains liable under each agreement,
interest or obligation included in the Collateral to observe and perform the
conditions and obligations to be observed and performed by the Grantor
thereunder, all in accordance with and pursuant to the terms and provisions
thereof. The Secured Party’s exercise of any of its rights under this deed do
not release the Grantor from any of its duties or obligations under any
agreement, interest or obligation included in the Collateral.     
2.4
Consent to transfer     

The Secured Party consents to and authorizes the transfer of the Class A Share
and the Preferred Shares to the Escrow Agent pursuant to the terms of the
Transfer Deed and the Escrow Agreement so long as the Lien granted pursuant to
this deed continues in the Collateral notwithstanding such transfer. The Lien
granted pursuant to this deed attaches to the Collateral prior to the transfer
of the Class A Share and the Preferred Shares to the Escrow Agent. For purposes
of clarity, the Secured Party does not authorize the transfer of the Class A
Share or the Preferred Shares to the Escrow Agent free of the Lien granted
hereunder.     

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

8





2.5
Dividends     

Notwithstanding the Lien granted pursuant to this deed, until such rights are
revoked under article 5.1(d) or an Insolvency Proceeding occurs, the Grantor is
authorized to receive and retain any Dividends and to exercise any other right
it has in respect of Dividends so long as the exercise of such rights is not
otherwise prohibited by the terms of any Transaction Document or Organizational
Document.     
2.6
Voting     

Notwithstanding the Lien granted pursuant to this deed, the Grantor is entitled
to exercise or direct the exercise of the voting rights attached to the Pledged
Interests so long as the exercise of such rights is not prohibited by the terms
of any Transaction Document or Organizational Document.     
2.7
Organizational documents     

Neither this deed nor the Lien granted pursuant to this deed prohibits the
Grantor from exercising any of its rights under the Organizational Documents
that constitute Collateral prior to the sale or disposition of such right
pursuant to article 5.     
2.8
Meeting rights     

Notwithstanding the Lien granted pursuant to this deed, the Secured Party does
not have the meeting rights as referred to in Section 2:227, subsection 1, of
the Dutch Civil Code nor the rights which Dutch law attributes to holders of
depository receipts (certificaten van aandelen) with such meeting rights.     
2.9
Power of attorney     

The Grantor appoints the Secured Party as its true and lawful attorney-in-fact
and in such capacity, upon the occurrence and during the continuance of an Event
of Default, the Secured Party has, without any further action required by the
Grantor, with full power of substitution and in the name of the Grantor or
otherwise, the right to:     
(a)
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(other than any Lien arising under the Escrow Agreement or the Transfer
Deed);     

(b)
commence and prosecute any and all suits, actions or proceedings at law or in
equity in or before any court or other tribunal (including any arbitration
proceedings) to collect or otherwise realize on all or any of the Collateral, or
to enforce any rights of the Grantor in respect of the Collateral (other than
any such suits, actions or proceedings against the Secured Party or the
Company), including to defend title to the Collateral against any Person and to
defend the validity, enforceability, perfection, effectiveness and priority of
the security interest of the Secured Party in the Collateral against any Lien
(other than any Lien arising under the Escrow Agreement or the Transfer
Deed);     

(c)
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to any of the Collateral (other than any such suits, actions or
proceedings against the Secured Party or the Company);     

(d)
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Interests would be entitled under this deed, the Organizational
Documents or applicable law; or     

(e)
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with the Collateral, and to do all other acts and things
necessary or appropriate to carry out the intent and purposes of this deed, as


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

9



fully and completely as though the Secured Party were the absolute owner of the
Collateral for all purposes, in all cases in accordance with the terms of, and
subject to the limitations set forth in (including with respect to voting
rights), this deed.     
Nothing in this article 2.9 requires or obligates the Secured Party to take any
action with respect to the Collateral or the monies due or to become due in
respect thereof or any property covered thereby, and no action taken or omitted
to be taken by the Secured Party with respect to the Collateral in accordance
with this deed gives rise to any defense, counterclaim or offset in favor of the
Grantor or to any claim or action against the Secured Party. The provisions of
this article 2.9 do not relieve the Grantor of its obligations under this deed
or impose any obligation on the Secured Party to proceed in any particular
manner, or in any way limit the exercise by the Secured Party of any other or
further right it may have, whether under this deed, the other Transaction
Documents, the Organizational Documents, by law or otherwise. The appointment of
the Secured Party as the Grantor’s attorney-in-fact for the purposes set forth
in this article 2.9 is a presently effective appointment, is coupled with an
interest and is irrevocable until the termination of the agreement laid down in
this deed pursuant to article 6.12.     
2.10
Authorization and ratification of financing statements     

The Grantor authorizes the Secured Party to file all financing statements and
other documents to maintain a perfected security interest in the Collateral. Any
financing statement filed by the Secured Party may be filed in any filing office
in any UCC jurisdiction and may (a) indicate the Collateral by any description
which reasonably approximates the description contained in this deed and (b)
contain any other information required by the UCC or any filing office. The
Grantor ratifies its authorization for the Secured Party to have filed in any
UCC jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.     
2.11
Indemnity     

The Grantor shall indemnify the Secured Party and its Affiliates, directors,
officers, employees, agents and advisors (each such Person being called an
“Indemnitee”) against, and shall hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (a) the execution or delivery of this deed or any agreement,
instrument or other document contemplated hereby in connection with the Lien
granted hereunder, the performance by the Parties of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or (b) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that the indemnity provided under
this article 2.11 is not, as to any Indemnitee, available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.     

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

10





3
Representations     

The Grantor makes the following representations to the Secured Party, which
representations survive the execution and delivery of this deed:     
3.1
Authority     

The execution and delivery of this deed, the performance of its obligations
hereunder and the granting of the security interest in the Collateral to the
Secured Party pursuant hereto (a) are within the Grantor’s organizational power
and authority, (b) have been authorized by all necessary organizational action
by the Grantor and (c) do not require the consent or approval of any other
Person other than any consent or approval that has been obtained.     
3.2
Title and liens     

The Grantor has rights in the Collateral or the power to transfer rights in the
Collateral to the Secured Party. The Collateral is not encumbered by any Liens
(other than any Lien arising under the Escrow Agreement or the Transfer Deed).
No financing statement or other public notice with respect to any part of the
Collateral is on file or of record in any public office, and the Grantor has not
authorized any such filing or recording other than as provided by article
2.10.     
3.3
Perfection     

All filings, notifications and actions required by the terms of this deed to
have been given, made, obtained or accomplished have been or, contemporaneously
with the execution and delivery of this deed will be, given, made, obtained and
accomplished and, after giving effect to such filings, notifications and
actions, the security interest granted in the Collateral pursuant to this deed
is perfected to the maximum extent a security interest can be perfected under
the UCC of any applicable jurisdiction.     
3.4
Pledged interests     

Schedule 1 attached to this deed sets forth as of the date hereof (a) the
Company’s legal name, jurisdiction of organization and type of entity, (b) the
number of shares and type or class thereof for all the Company’s Equity
Interests and (c) the number of shares and type or class thereof for the
Company’s Equity Interests owned by the Grantor. None of the Pledged Interests
are certificated. No Collateral is held by a securities intermediary. There are
no warrants, options or other rights entitling the Grantor to purchase or
acquire any Equity Interests, except as provided in the Transaction Documents
and the Organizational Documents.     
3.5
Grantor information     

Schedule 2 attached to this deed sets forth, as of the date hereof, the
Grantor’s (a) legal name, (b) type of entity, (c) address for its place of
business or, if it has more than one place of business, its chief executive
office, (d) jurisdiction of organization and (e) organizational identification
number issued to it by its jurisdiction of organization, if applicable. During
the four months prior to the date hereof (or, if less, since the date of
formation of the Grantor), the Grantor has not (i) changed its type of entity or
jurisdiction of organization or (ii) been a party to any merger, consolidation
or acquisition.     
4
Covenants     

Until the Termination Date:     
4.1
Liens     


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

11





The Grantor shall not create, incur or suffer to exist any Lien on the
Collateral (other than any Lien arising under the Escrow Agreement or the
Transfer Deed). The Grantor shall not authorize the filing of any financing
statement or other public notice naming it as debtor covering any portion of the
Collateral (other than in favor of the Secured Party).     
4.2
Notices     

The Grantor shall promptly notify the Secured Party in writing (in reasonable
detail) of the imposition of any Lien on any of the Collateral (other than any
Lien arising under the Escrow Agreement or the Transfer Deed).     
4.3
Disposition of collateral     

The Grantor shall not sell, transfer or otherwise dispose of any Collateral
other than as permitted under article 2.4.     
4.4
Fundamental changes     

The Grantor shall not change (a) its legal name, (b) its type of entity, (c) its
place of business or, if it has more than one place of business, its chief
executive office, (d) its jurisdiction of formation or (e) its federal employee
identification number or, if applicable, the organizational identification
number issued to it by its jurisdiction of organization, in each case unless it
has given the Secured Party written notice of such change at least ten (10) days
prior to such change and taken any reasonable action requested by the Secured
Party to continue the perfection of any of its Liens in the Collateral.
Notwithstanding the foregoing, the Grantor shall not relocate its place of
business or, if it has more than one place of business, its chief executive
office outside of the United States of America.     
4.5
Pledged interests     

(a)
The Grantor shall deliver to the Secured Party all certificates or instruments,
if any exist and are in the possession or control of the Grantor, evidencing the
Pledged Interests, duly indorsed in blank pursuant to an undated stock power or
such other instruments of transfer as are reasonably acceptable to the Secured
Party.     

(b)
The Grantor, to the extent it has the power to do so, shall not permit any
uncertificated security constituting Pledged Interests to become
certificated.     

(c)
The Grantor shall permit the Secured Party from time to time to cause the
Company to mark its books and records with the numbers and face amounts of all
Pledged Interests and all rollovers and replacements therefor to reflect the
Lien of the Secured Party.     

4.6
Further assurances     

The Grantor shall duly execute, acknowledge and deliver all such agreements,
instruments and other documents and take all such reasonable actions as the
Secured Party may from time to time reasonably request to better assure,
preserve, protect and perfect the security interest of the Secured Party in the
Collateral, and the rights and remedies of the Secured Party hereunder, or
otherwise to further effectuate the intent and purposes of this deed and to
carry out the terms hereof.     
5
Remedies     

5.1
Remedies generally     

Upon the occurrence and during the continuation of an Event of Default, the
Secured Party may:     

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

12





(a)
exercise those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including the laws of the Netherlands) when a debtor is in
default under a security agreement;     

(b)
to the extent permitted by applicable law, sell or otherwise dispose of any of
the Collateral at public or private sales and take possession of the proceeds of
any such sale or disposition;     

(c)
to the extent permitted by applicable law, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Interests,
exchange certificates or instruments representing or evidencing Pledged
Interests for certificates or instruments of smaller or larger denominations,
exercise all rights (other than voting rights) as a holder with respect thereto,
including exchange, subscription or any other rights, privileges or options
pertaining to any Pledged Interests, and otherwise act with respect to the
Pledged Interests as though the Secured Party was the absolute owner
thereof;     

(d)
to the extent permitted by applicable law, revoke by written notice to the
Escrow Agent (with a copy to the Company and the Grantor) the authorization
granted under article 2.5 and, after such authorization is revoked or if an
Insolvency Proceeding has occurred, collect and receive all Dividends and other
distributions made on any Pledged Interests and exercise any other right with
respect to Dividends, in each case to the exclusion of the Grantor;     

(e)
exercise the Grantor’s rights and remedies (i) against the Escrow Agent or (ii)
with respect to the Class A Share or the Preferred Shares under the Escrow
Agreement or the Transfer Deed in each case as necessary or desireable to obtain
the release of the Pledged Interests or any Dividends, including all
reversionary rights to the Pledged Interests; and     

(f)
exercise those other rights and remedies of the Secured Party provided in this
deed, any other Transaction Document or any Organizational Documents.     

5.2
Dispositions     

(a)
Subject to article 5.2(g), any Collateral to be sold or otherwise disposed of
pursuant to article 5.1 may be sold or disposed of in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice (other than as required by law) and may take
place at the Grantor’s premises or elsewhere) upon such terms and conditions as
the Secured Party may deem commercially reasonable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Any sale or disposition of Collateral may be made without the
Secured Party giving warranties of any kind with respect to such sale or
disposition and the Secured Party may specifically disclaim any warranties of
title or the like.     

(b)
The Secured Party may comply with any applicable state, federal or other
applicable law requirements in connection with a sale or disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any such sale or disposition. If any notice of a
proposed sale or disposition of the Collateral is required by law, such notice
is


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

13



deemed commercially reasonable and proper if given at least ten (10) days before
such sale or disposition. The Secured Party is not required to notify any Person
(other than as required by law) who has a limited right in relation to, or has a
Lien on, any Collateral of any proposed or completed sale or disposition of
Collateral and only the Secured Party has the right referred to in Section
3:251, subsection 1, of the Dutch Civil Code to make an application to the court
for a different method of sale or disposition of Collateral.     
(c)
The Secured Party has the right upon any public sale of Collateral and, to the
extent permitted by applicable law, upon any such private sale of Collateral, to
purchase the whole or any part of the Collateral so sold or disposed of free of
any right of equity redemption, which equity redemption the Grantor hereby
waives. Upon any sale or disposition of Collateral, the Secured Party has the
right to deliver and transfer to the purchaser or transferee thereof the
Collateral so sold or disposed of.      

(d)
Until the Secured Party is able to effect a sale or disposition of the
Collateral, the Secured Party has the right to hold or use the Collateral, or
any part thereof, for any purpose deemed appropriate by the Secured Party in
accordance with the terms hereof and of the Transaction Documents and the
Organizational Documents and applicable law.     

(e)
The Grantor recognizes that the Secured Party may be unable to effect a public
sale of any or all the Collateral and may be compelled to resort to one or more
private sales thereof. The Grantor acknowledges that any private sale may result
in prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale is not deemed to have been made in a commercially unreasonable
manner solely by virtue of such sale being private. The Secured Party is under
no obligation to delay a sale of any of the Collateral for the period of time
necessary to permit the Grantor or the Company to register Pledged Interests for
public sale under the Securities Act of 1933, as amended, or under applicable
federal, state or other applicable securities laws.     

(f)
The Secured Party shall apply the net proceeds of any action taken by it
pursuant to this article 5.2, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Party hereunder, including attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Secured Party may elect, and only after such application and
after the payment by the Secured Party of any other amount required by any
provision of law need the Secured Party account for the surplus, if any, to the
Grantor or such other Person as a court of competent jurisdiction directs.     

(g)
Notwithstanding anything in article 5.1 or this article 5.2 to the contrary, (i)
the Secured Party may not exercise its rights and remedies under this deed,
including its right to sell or otherwise dispose of the Collateral, unless the
Grantor has breached any of its obligations with respect to the Purchase Option
or the Right of First Offer, and (ii) the Secured Party will not directly or


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

14



indirectly purchase or otherwise acquire the Collateral pursuant to the Purchase
Option, this article 5.2 or through liquidated damages pursuant to article 6.2
or section 12.18 of the Shareholders Agreement for an amount less than the sum
of the Class A Loan Amount plus the Preferred Shares Option Price (as such terms
are defined in the Articles of Association), in each case, it being understood
that such price shall be subject to satisfaction by dollar-for-dollar or
euro-for-euro offset, or credit bid, as the case may be, up to the amount then
outstanding under the Convertible Notes and the Class A Note, after giving
effect to acceleration. Promptly following the closing of its purchase, sale or
other disposition of the entirety of the Collateral pursuant to article 5.1 (it
being understood that the Secured Party may have acquired the Class A Share
prior to completion of its acquisition of the balance of the Collateral), the
Secured Party will deliver the Class A Note and all of the issued and
outstanding Convertible Notes to the Grantor (provided, that such obligation to
deliver the Class A Note and the Convertible Notes shall not constitute a
condition subsequent to the effectiveness of such purchase, sale
or other disposition), and the Class A Note and such Convertible Notes will be
cancelled and extinguished by the Secured Party. The Secured Party’s compliance
with the terms of this article 5.2(g) are deemed commercially reasonable.     
5.3
Grantor’s obligations upon default     

Upon the request of the Secured Party after the occurrence and during the
continuation of an Event of Default, the Grantor shall:     
(a)
assemble and make available to the Secured Party all books and records relating
to the Collateral as specified by the Secured Party to the extent not otherwise
in the possession or control of the Secured Party; and     

(b)
hold all Dividends and other distributions made on any Pledged Interests it
receives in trust for the benefit of the Secured Party, segregated from the
other property or funds of the Grantor, and promptly deliver such Dividends and
other distributions to the Secured Party as Collateral in the same form as so
received (with any necessary endorsement).     

5.4
Remedies cumulative and waiver     

The rights and remedies of the Parties under this deed are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.
Notwithstanding anything in this deed to the contrary (except as provided in
article 5.2(g)), the Secured Party is not required to (a) make any demand upon,
or pursue or exhaust any of its rights or remedies against, the Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of its rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof or (b) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order. To the extent permitted by applicable law, the Grantor waives
all claims, damages and demands it may acquire against the Secured Party arising
out of the exercise by them of any rights hereunder, except to the extent that
such claims, damages or demands are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Secured Party. To the

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

15





maximum extent permitted by applicable law that following the occurrence and
during the continuance of an Event of Default, the Grantor shall not plead,
claim or take the benefit of any appraisal, valuation, stay, extension,
moratorium or redemption law now or hereafter in force to prevent or delay the
enforcement of this deed, or the absolute sale of the whole or any part of the
Collateral or the possession thereof by any purchaser at any sale hereunder, and
the Grantor waives the benefit of all such laws to the extent it lawfully may do
so. The Grantor shall not interfere with any right, power and remedy of the
Secured Party provided in this deed or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by the Secured Party of any one or more of such rights, powers or remedies.     
6
Miscellaneous     

6.1
Waiver of automatic stay     

In the event that an Insolvency Proceeding occurs, the Secured Party is entitled
to relief from any automatic stay imposed by section 362 of the United States
Bankruptcy Code, or otherwise, to allow the Secured Party to exercise its rights
and remedies under this deed, and as otherwise provided by law, including taking
possession of the Collateral, foreclosing its lien, or otherwise exercising its
remedies with respect to the Collateral. In such event, the Grantor
unconditionally and irrevocably waives the benefit of such automatic stay and
shall not, in any manner, oppose or otherwise delay any motion filed by the
Secured Party for relief from the automatic stay. The Secured Party’s
enforcement of the right granted herein for relief from the automatic stay is
subject to the approval of the bankruptcy court in which the case is then
pending.     
6.2
Liquidated damages     

The Grantor acknowledges that because the Preferred Shares Option Price is
subject to a fair market value determination as provided by the Valuation
Advisor, and that the Secured Party’s rights pursuant to the Right of First
Offer are subject to valuation as provided by a third party purchase offer, and
that, in each case, the Secured Party is permitted to offset the full amounts
then outstanding under the Convertible Notes against the Preferred Share Option
Price or, as applicable, the price determined in accordance with the Right of
First Offer, it is difficult and impractical to ascertain the actual and
anticipated damages that the Secured Party would suffer by reason of the failure
of the Grantor to perform any of its obligations with respect to the Purchase
Option or the Secured Party’s rights pursuant to the Right of First Offer.
Consequently, if the Grantor breaches any of its material obligations with
respect to the Purchase Option or the Secured Party’s rights pursuant to the
Right of First Offer, the Grantor shall pay to the Secured Party, as liquidated
damages and not as a penalty, an amount equal to the full obligations
outstanding under the Convertible Notes at the time of such breach after giving
effect to acceleration, and the Grantor and the Secured Party acknowledge that
such damage calculation is a fair and reasonable estimate of the actual and
anticipated damages that the Secured Party would suffer as a result of such
breach, provided, however, that such liquidated damages shall not be duplicative
of the obligations outstanding under the Convertible Notes or the damages as
provided in section 12.18 of the Shareholders Agreement. If the liquidated
damages described above are held to be invalid, illegal or unenforceable in any
jurisdiction, then the Secured Party shall have such other rights, remedies and

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

16



damages as are provided hereby, by applicable law and any other agreements with
the Grantor, all of which are reserved. The Grantor acknowledges that any
damages provided hereby are Secured Obligations that are secured under this deed
and that the Secured Party may, pursuant to applicable law, purchase the
Collateral and apply such damages to the purchase price thereof. To the extent
that the Secured Party applies any damages provided hereby toward the purchase
price of Collateral under this deed, the obligations under the Convertible Notes
will be deemed repaid in full.     
6.3
Governing law     

The agreement laid down in this deed is governed by, and construed in accordance
with, the laws of the State of New York, United States of America. To the extent
the Lien created by this deed needs to be treated as a Lien governed by the laws
of any jurisdiction other than the State of New York, United States of America,
under any applicable conflict of law principle or otherwise, the Parties
explicitly confirm their intention to create such a Lien under the laws of such
other jurisdiction. The use in this deed of any terms relevant for the creation
of a Liens under the laws of the State of New York will not be construed as
excluding any the creation of a Lien under other applicable legal systems, and
any such relevant terms will be construed as reference to the appropriate
concepts of such other applicable legal systems.     
6.4
Taxes and expenses     

The Grantor shall pay any taxes (including income taxes) payable or ruled
payable by federal or state authority in respect of this deed, together with
interest and penalties, if any. The Grantor shall indemnify, reimburse, and hold
harmless the Secured Party from and against all reasonable costs and expenses
incurred in connection with the enforcement of this deed, including reasonable
attorneys’ fees and expenses. Any and all costs and expenses incurred by the
Grantor in the performance of actions required pursuant to the terms of this
deed shall be borne solely by the Grantor.     
6.5
Severability     

Any provision of this deed held to be invalid, illegal or unenforceable in any
jurisdiction is, as to such jurisdiction, ineffective to the extent of such
invalidity, illegality or unenforceability without effecting the validity,
legality and enforceability of the remaining provisions of this deed; and the
invalidity of a particular provision in a particular jurisdiction does not
invalidate such provision in any other jurisdiction.     
6.6
Integration     

This deed, the other Transaction Documents and the Organizational Documents
constitute the entire understanding between the Parties relating to the subject
matter hereof and supersedes any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.     
6.7
Notices     

All notices and other communications provided for in this deed must be in
writing and delivered in the manner provided in the Purchase Agreement.     
6.8
Amendments     

Neither this deed nor any provision hereof may be amended, modified or waived
except pursuant to an agreement or agreements in writing entered into by the
Parties (and, where relevant, the Company) and, if required under the laws of
the Netherlands, such agreements will be effectuated by means of a Dutch
notarial deed to be executed before a civil law notary in the Netherlands.     

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

17





6.9
No implied waivers     

No failure to exercise and no delay in exercising any right or remedy under this
deed operates as a waiver thereof. No single or partial exercise of any right or
remedy under this deed, or any abandonment or discontinuance thereof, precludes
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver or consent under this deed is applicable to any events, acts
or circumstances except those specifically covered thereby.     
6.10
Successors and assigns     

This deed is binding upon, and inures to the benefit of, the Parties and their
respective successors and permitted assigns. The Grantor may not assign or
transfer any of its interests or rights, or delegate its duties or obligations,
under this deed, in whole or in part, without the prior written consent of the
Secured Party. The Secured Party may assign or transfer any of its interests,
rights or remedies, and delegate its duties or obligations, under this deed in
connection with an assignment or transfer of its interests under the Transaction
Documents or the Organizational Documents. Nothing in this deed, expressed or
implied, may be construed to confer upon any Person (other than the Parties,
their respective successors and permitted assigns) any legal or equitable right,
remedy or claim under or by reason of this deed.     
6.11
Submission to jurisdiction and waiver of jury trial     

(a)
The Parties (and, where relevant, the Company) agree that any action or
proceeding with respect to this deed or any judgment entered by any court in
respect thereof may be brought in the United States District Court for the
Southern District of New York or the courts of the State of New York and the
competent courts of Amsterdam, the Netherlands, and each Party (and, where
relevant, the Company) submits to the jurisdiction of such courts for the
purpose of any such action, proceeding or judgment.     

(b)
Each Party (and, where relevant, the Company) irrevocably consents to service of
process in the manner provided for notice in article 6.7 and, to the extent
required, they elect domicile at the address provided in article 6.7 for such
purpose. Nothing in this deed affects the right of any Party (and, where
relevant, the Company) to service process in any other manner permitted by
applicable law.     

(c)
Each Party (and, where relevant, the Company) irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this deed in any court referred to in article
6.11(a). Each Party (and, where relevant, the Company) irrevocably waives, to
the fullest extent permitted by applicable law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court.     

(d)
EACH PARTY (AND, WHERE RELEVANT, THE COMPANY) IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATED TO THIS
DEED OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER REASON).     


A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

18





6.12
Termination and reinstatement     

(a)
The agreement laid down in this deed continues in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until the Termination Date. Upon the Termination Date (regardless of whether
there are any Secured Obligations remaining outstanding as of the Termination
Date), the agreement laid down in this deed, the Liens created under this deed
and the Secured Party’s rights and the Grantor’s obligations under this deed
with regard to any such Liens shall terminate and upon such termination the
Secured Party hereby authorizes the Grantor to file any UCC termination
statements necessary to effect such termination, and the Secured Party will, at
the Grantor’s expense, promptly execute and deliver to the Grantor any
additional documents or instruments as the Grantor shall reasonably request to
evidence such termination. Notwithstanding anything in this deed to the
contrary, the Secured Party may at any time, at the cost of the Grantor,
unilaterally terminate the Liens created under this deed by written notice to
the Grantor.     

(b)
If at any time payment of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference”, “fraudulent conveyance” or otherwise, all as though such
payment or performance had not been made, then the agreement laid down in this
deed is reinstated (unless the Termination Date has occurred even if the Secured
Obligations had not been repaid) and the Secured Obligations are deemed reduced
only by such amount paid and not so rescinded, reduced, restored or
returned.     

6.13
Waiver of rescission and nullification     

The Grantor and the Company irrevocably waive any right under any applicable law
to rescind or nullify the agreement laid down in this deed in whole or in part
and any right to suspend any obligation under this deed.     
6.14
Acknowledgement of Notary     

The Notary is a civil law notary holding office with Linklaters LLP, the Secured
Party’s Dutch legal adviser. The Grantor, the Secured Party and the Company
acknowledge that they have been informed of the existence of the Ordinance
Containing Rules of Professional Conduct and Ethics (Verordening beroeps- en
gedragsregels) of the Royal Professional Organisation of Civil Law Notaries
(Koninklijke Notariële Beroepsorganisatie) and explicitly agree and acknowledge
(a) that Linklaters LLP may advise and act on behalf of the Secured Party with
respect to this deed and any agreements or any disputes related to or resulting
from this deed and (b) that the Notary holding office with Linklaters LLP
executes this deed.     
6.15
Expenses     

All costs and expenses incurred in connection with the negotiation and drafting
of this deed shall be borne by the Party incurring such costs and expenses.     
6.16
Acknowledgement by Company     

The Company acknowledges the Lien created by this deed and shall enter such Lien
in its register in accordance with and as referred to in Section 2:194 of the
Dutch Civil Code and provide the Secured Party with an extract from the
register, in respect of
the

A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

19





Pledged Interests, promptly after the execution of this deed and in respect of
Pledged Interests to be acquired after the execution of this deed, promptly
after becoming aware of the Grantor’s acquisition of any such Pledged
Interests.     
The Company shall comply with the instructions originated by the Secured Party
without further consent by the Grantor. The Company declares that it has taken
notice of the terms and conditions of this deed and shall fully cooperate with
the performance thereof, and that it is not aware of any facts or circumstances
that in any way would cause any of the Grantor’s representations under this deed
to be incorrect in any material respect.     
Close     
The person appearing is known to me, civil law notary.     
This deed was executed in Amsterdam, the Netherlands, on the date first above
written. Before reading out, a concise summary and an explanation of the
contents of this deed were given to the person appearing. The person appearing
then declared that he had taken note of and agreed to the contents of this deed
and did not want the complete deed to be read to him. Thereupon, after limited
reading, this deed was signed by the person appearing and by me, civil law
notary.     
(Signed by: P.J. Suurd; B.J. Kuck)
[deedofpledgeofjvcosha_image1.gif]
 
TRUE COPY:
















A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

20

SCHEDULE 1
Pledged Interests


(c)    the Company’s legal name, jurisdiction of organization and type of entity
Total Amyris BioSolutions B.V., a private company with limited liability
incorporated under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid)
(d)    the number of shares and type or class thereof for all the Company’s
Equity Interests
1 voting share A
1 voting share B
2 preference shares
(e)    the number of shares and type or class thereof for the Company’s Equity
Interests owned by the Grantor
1 voting share A
2 preference shares










A17046371                                 Linklaters LLP

--------------------------------------------------------------------------------

21

SCHEDULE 2
Grantor Information


(a)    legal name
Amyris, Inc.
(b)    type of entity
Corporation
(c)    address for its place of business or, if it has more than one place of
business, its chief executive office
5885 Hollis Street, Suite 100
Emeryville, CA 94608, United States of America
(d)    jurisdiction of organization
Delaware
(e)    organizational identification number issued to it by its jurisdiction of
organization, if applicable
4768633
Secretary of State of the State of Delaware, United States of America








A17046371                                 Linklaters LLP